Citation Nr: 0034038	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hyperlipidemia, to 
include as secondary to hypothyroidism.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefit sought on 
appeal. 


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The Board notes that the term "disability" has been defined 
as an impairment of earning capacity.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Therefore, in general, for 
service connection to be granted for a particular disorder, 
that disorder must be a disability that results in an 
impairment of earning capacity.  Having an elevated lipid or 
cholesterol level has been regarded by the RO as only a 
laboratory finding, without current disability related to 
such findings.  However, the Board must determine whether 
chronic pathology exists and, in doing so, can only rely on 
independent medical evidence to support its findings.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board 
is of the opinion that the veteran should be afforded a VA 
examination and a medical opinion should be obtained as to 
the etiological relationship of the claimed condition to 
service and or a service connected disability. 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:   

1.  The veteran should be afforded a VA 
examination by an endocrinologist or 
other appropriate specialist to determine 
the presence of chronic hyperlipidemia.  
All appropriate tests should be afforded.  

The claims file together with literature 
submitted by the veteran should be 
reviewed.  If chronic hyperlipidemia is 
identified, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the condition 
is related to service or to a service 
connected condition such as 
hypothyroidism.  

Moreover, the examiner is also requested 
to specifically identify any current 
disability, or symptoms or manifestations 
that cause an impairment of earning 
capacity related to hyperlipidemia. 

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement on 
appeal.  If the determination remains 
adverse to the veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



